TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00697-CV


United Christian Church, Appellant

v.

DFW Supply Co., Inc., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. GN200115, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	The parties have settled their dispute and have filed a joint motion to dismiss this
cause with prejudice.  We grant their motion and dismiss this cause with prejudice.


  
					Mack Kidd, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed on Joint Motion
Filed:   February 6, 2003